               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
 

    EVA BATES BRIGGS,

                    Plaintiff,
              v.                            Case No. 17-14124
                                            Hon. Terrence G. Berg
    DELTA AIR LINES, INC.,

                    Defendant.

          ORDER GRANTING DEFENDANT’S MOTION FOR
                  SUMMARY JUDGMENT
     I.    Introduction

      Plaintiff, Eva Bates Briggs, is a Michigan or Texas resident who

worked as a Flight Attendant for Defendant, Delta Air Lines, Inc.,
and was stationed in Romulus, Michigan from May 1, 2009 until

November 25, 2014, when she was terminated. Briggs originally

brought this suit in state court under Michigan’s Persons with Dis-

abilities Civil Rights Act (“PWDCRA”) claiming that Delta “did not

want to make reasonable accommodations as required by the Disa-

bilities Act. Thus, when Plaintiff … informed Delta that she was

medically able and willing to return to work, Delta terminated her,

asserting that she had abandoned her job.” Dkt. 1-2, PageID.16.

Plaintiff contends that Defendant regarded her as disabled, and



                                   1
 
discriminated against her when it rejected the appeal of her termi-

nation. Defendant removed the case to this Court under diversity

jurisdiction. Dkt. 1.

    Defendant is Delta Air Lines Inc., a foreign corporation (head-

quartered in Georgia and Delaware) that does substantial business

in Michigan, employing several hundred employees and maintain-

ing aircraft and administrative offices in Wayne County. Delta an-

swers that Plaintiff is not “a person with a disability as defined in

the PWDCRA.” Defendant’s Answer, Dkt. 6, PageID.47. Delta says

that plaintiff was terminated because she “did not follow the re-
quired process for seeking to return to work.” Dkt. 6, PageID.50.

Delta has now moved for summary judgment (Dkt. 12), alleging

that plaintiff has failed to establish a prima facie case of “regarded
as disabled” discrimination, and has not shown that their proffered

reason for denying her appeal was pretextual.

    For the following reasons, Defendants’ Motion for Summary

Judgment is GRANTED.

    II.   Background

    Plaintiff Eva Bates Briggs began working as a flight attendant
for Northwest Airlines in 1996. Briggs Deposition, Dkt.12-2,

PageID.128. When Northwest Airlines merged with Delta Air Lines

in 2008, Ms. Briggs become an employee of the defendant, Delta Air
Lines. Id. at 128–29.

                                  2
 
         a. Ms. Briggs takes paid leave
    Ms. Briggs was on approved leave under the Family Medical

Leave Act (FMLA) for most of 2010 and 2011. Id. at 131–32. Be-

cause she was returning from a long period of leave, Ms. Briggs was
required to complete certain re-certification trainings before she

could return to flight attendant duties. Id. at 127–28. She attended

a training called “RQ2” in August 2012. Id. It turned out that she
was supposed to complete RQ3, not RQ2, so Ms. Briggs waited for

her RQ3 training to be scheduled. Id. During this waiting period,

Ms. Briggs developed a medical condition that resulted in her seek-

ing medical leave. Id. at 127, 130.  

    When an employee goes on this type of leave, Delta engages a

third-party leave administrator called Sedgwick to collect documen-

tation related to the leave and handle communications with the em-

ployee. Brimberry Deposition, Dkt. 12-8, PageID.210. Once an em-

ployee goes on leave, Sedgwick communicates with the employee

about how long they need to be on leave, gathers medical documen-

tation of any condition necessitating the leave, and eventually

clears the employee to return to work for Delta. See Briggs Deposi-

tion, Dkt. 12-2, PageID.132–34, 141–42; Motion for Summary Judg-

ment, Dkt. 12, PageID.92.

    Ms. Briggs was on short-term disability leave until December 15,

2012. Briggs Deposition, Dkt. 12-2, PageID.134–35, 137; Dec. 3,

                                   3
 
2012 Sedgwick Letter, Dkt. 13-1. This leave was later extended to

January 31, 2013. Briggs Deposition, Dkt. 12-2, PageID.138–39.

Sedgwick denied a request to extend Ms. Briggs’ short term disabil-

ity leave effective February 1, 2013. Id. at 141.

         b. Ms. Briggs goes on unpaid leave
    In March or April 2013, Ms. Briggs applied for “unpaid medical

leave of absence” (“UMLOA”), which was available per Delta’s poli-

cies. Briggs Deposition, Dkt. 12-2, PageID.147–50. Sedgwick ap-

proved Ms. Briggs’ request for UMLOA from February 1, 2013 to

March 6, 2013, and then also approved a request to extend her UM-
LOA from March 7, 2013 to May 16, 2013. PageID.254; Briggs Dep-

osition, Dkt. 12-2, PageID.155; see also Roger’s Report, Dkt. 12-7,

PageID.204. Ms. Briggs did not request another extension of her
UMLOA, and her UMLOA ended on May 16, 2013.

    After May 16, 2013, Ms. Briggs was neither on approved leave

nor returned to normal employment status with Delta. On Septem-

ber 5, 2013, Kevin Anderson, then-Delta Field Service Manager for

In-Flight Service at Detroit Metropolitan Wayne County Airport

(“DTW,” where Ms. Briggs was stationed), sent a “Job Abandon-
ment Notice” to Ms. Briggs. Briggs Deposition, Dkt. 12-2,

PageID.150; Sep. 5, 2013 Delta Notice, Dkt.13-7, PageID.241. This

notice informed Ms. Briggs that Delta had tried repeatedly to con-



                                  4
 
tact her regarding her status with the company, but had been una-

ble to reach her. Id.; Briggs Deposition, Dkt. 12-2, PageID.150. Ms.

Briggs understood this letter to mean that if she did not get in touch

with Delta right away, she may be terminated from her employ-

ment with Delta. Id. at PageID.150–51.

    On September 10, 2013, Ms. Briggs’ sister sent a letter on her

behalf, informing Delta that Ms. Briggs was debilitated by her dis-

ease, her cell phone service had been turned off, and she was unable

to respond. Briggs Deposition, Dkt. 12-2, PageID.150–51; Sep. 10,

2013 Sister Letter, Dkt.13-8, PageID.243. Ms. Briggs’ sister in-
formed Delta that the best way to contact Ms. Briggs was through

regular mail. Id.

    On January 8, 2014, Chun Qian, then-Delta Field Service Man-
ager for In-Flight Service, sent Ms. Briggs a second Job Abandon-

ment Notice. Briggs Deposition, Dkt. 12-2, PageID.153, 166; Jan. 8,

2014 Qian Letter, Dkt.13-9, PageID.245. Mr. Qian detailed in his

letter multiple failed attempts by him and other Delta managers to

contact Ms. Briggs, and urged her to contact him immediately. Id.

    On January 15, 2014, Mr. Qian sent a second Job Abandonment
Notice to Ms. Briggs. Briggs Deposition, Dkt. 12-2, PageID.154;

Jan. 15, 2014 Qian Letter, Dkt.13-11, PageID.252. Mr. Qian also

called Ms. Briggs’ mother, and gave her his cell phone number with
instructions for Ms. Briggs to call him right away. Qian Deposition,

                                  5
 
Dkt.13-10, PageID.249–50. Ms. Briggs subsequently contacted Mr.

Qian, and he “helped [her] do what [she] needed to do to keep from

getting terminated at that point,” namely, contact Sedgwick and

supply medical documentation showing her need for continued UM-

LOA. Briggs Deposition, Dkt. 12-2, PageID.167–68.

    On May 19, 2014, Sedgwick informed Ms. Briggs via letter that

she was retroactively approved for an extension of UMLOA from

February 1, 2013 to July 31, 2014. Briggs Deposition, Dkt.12-2,

PageID.155–56; May 19, 2014 Sedgwick Letter, Dkt. 13-12. In this

same letter, Sedgwick informed Ms. Briggs that if she was unable
to return to work by July 31, 2014 she could apply to extend her

UMLOA until February 1, 2015. Id. Sedgwick also informed Ms.

Briggs that “[y]ou are required to report any change in your medical
condition immediately to Sedgwick CMS.” Id. On July 31, 2014, Ms.

Briggs’ UMLOA ended, and she had not contacted Sedgwick to ex-

tend her UMLOA or to indicate she was ready to return to work.

Briggs Deposition, Dkt. 12-2, PageID.168, 156, 157.

         c. Ms. Briggs is terminated
    On August 8, 2014—after her UMLOA had already expired—Ms.

Briggs texted Mr. Qian on his personal phone, saying:

      Hi this is Eva Bates. I just got a new phone. I have a
      doctor’s appointment on the 12th and hopefully I will be
      free to return to work. I am doing better every month.


                                 6
 
      Thanks for being such a helpful and supportive man-
      ager. I can’t tell you how much it has meant to me. I look
      forward to talking with you soon.

Text Message Exchange, Dkt. 13-13, PageID.256. Mr. Qian re-

sponded “I am so glad to hear that. Can[’t] wait to hear your voice

and see you in person :)” Id. Ms. Briggs did not inform Sedgwick or
anyone else besides Mr. Qian about her August 12th appointment.

Briggs Deposition, Dkt. 12-2, PageID.158. Her medical record from

that appointment does not specifically note that she has clearance
to return to work, or that she has requested the doctor get in touch

with Sedgwick about her return to work. Medical Record 8/12/14,

Dkt.13-14.
    On August 19, 2014, Ms. Briggs called Mr. Qian’s personal

phone. She claims that during that phone call she informed Mr.

Qian that she had received medical clearance to return to work, and
that she thought he was going to handle arranging her return to

work. Briggs Deposition, Dkt. 12-2, PageID.159, 169, 172. Mr. Qian

testified that he does not specifically recall this conversation, nor

does he recall Ms. Briggs informing him that she had been cleared

to return to work. Qian Deposition, Dkt.13-10, PageID.248. Mr.

Qian testified that he does not recall giving Ms. Briggs any instruc-

tions at all, but says “[t]he first thing I would need is a clear back




                                  7
 
to work paperwork from Sedgwick indicating that she’s ready to re-

turn to work which needs to start[sic], without that I can’t do any-

thing.” Id. at PageID.249. Ms. Briggs testifies also that she does not

recall Mr. Qian specifically telling her he would handle her return,

but only that she expected him to do so based on his actions in Jan-

uary and February of that year. Briggs Deposition, Dkt. 12-2,

PageID.12-2 (“Again, I don’t remember the specifics of the conver-

sation. I remember we exchanged, you know, pleasantries, talked a

little bit about my daughter—because she was, you know, making

some noise—talked about Texas a little bit, and that, you know—
you know, he let me know that he would get—get back with me or

contact me later…And in the past—like I said, I relied on the past

to determine, you know, what I did.”).
       After speaking with Mr. Qian on the phone, Ms. Briggs did noth-

ing further. She waited to hear from Delta. Briggs Deposition, Dkt.

12-2, PageID.160. She did not attempt to contact Mr. Qian or any-

one else at Delta for over three months. Id. at PageID.160, 162,

166–67.

       On November 6, 2014, Christian Gunn, then-Delta In-Flight Ser-
vice Field Service Manager sent Ms. Briggs a job abandonment let-

ter1 informing that he had attempted to contact her several times,

                                                            
1Mr. Gunn attested that he confirmed the letter had been delivered. Gunn
Declaration, Dkt. 13-16, PageID.269.
                                                               8
 
and saying that if she did not contact him immediately, he would

have to assume she no longer wanted to work for Delta. Nov. 6, 2014

Delta Letter, Dkt.13-15, PageID.265; Gunn Declaration, Dkt. 13-

16, PageID.268–69. When Ms. Briggs failed to respond to that let-

ter, Mr. Gunn, per Delta’s job abandonment protocol, sent a memo

to the In-Flight Service Base Director, Bruce Chilumuna recom-

mending that Ms. Briggs be terminated from her employment with

Delta. Gunn Delta Memo, Dkt. 13-18, PageID.274; Job Abandon-

ment Checklist, Dkt. 13-17, PageID.272. On November 13, 2014, a

Delta Human Resources Manager sent a memo to the Human Re-
sources General Manager recommending that Ms. Briggs’ employ-

ment be terminated because Ms. Briggs “has been on an unexcused

leave of absence since August 1, 2014, … failed to obtain certifica-
tion for her absence, … failed to return to work,” and did not re-

spond to multiple attempts to contact her. Nov. 13, 2014 Delta HR

Memo, Dkt.13-19, PageID.277.

    Delta terminated Ms. Briggs’ employment on November 25,

2014, and sent a letter saying as much to Ms. Briggs’ addresses on

file. Gunn Declaration, Dkt.13-16, PageID.269. This letter also in-
formed Ms. Briggs that she could appeal the decision, and sug-

gested that she go through the Delta Conflict Resolution Process or

contact the Equal Opportunity and Compliance Office. Id; Termi-
nation Letter, Dkt. 13-20, PageID.279.

                                 9
 
       On December 4, 2014, Ms. Briggs called Mr. Gunn, and he in-

formed her that she had been terminated, and that she could appeal

that decision. Briggs Deposition, Dkt. 12-2, PageID.160, 166; Gunn

Declaration, Dkt. 13-16, PageID.269–70. Ms. Briggs testified that

she did not “remember the entire conversation” with Mr. Gunn, and

that she did not remember telling Mr. Gunn that she had told Mr.

Qian in August that she was ready to return to work. Briggs Depo-

sition, Dkt. 12-2, PageID.166.

       A year and a half later, on August 22, 2016, Ms. Briggs sent a

letter to the Delta Equal Opportunity and Compliance Department
appealing her termination, and seeking either reinstatement or for

her status to be changed to “retired.” Briggs Deposition, Dkt. 12-2,

PageID.160–61; Appeal Letter, Dkt. 13-21, PageID.282–83.
       Notably, Ms. Briggs does not allege that any of the actions of

Delta or its employees up to this point were discriminatory or ille-

gal. Her claim regards entirely the disposition of her appeal of her

termination.2

                      d. The Appeal
       Delta assigned James Brimberry to review Ms. Briggs’ appeal.

Brimberry Deposition, Dkt. 12-8, PageID.206–07. Brimberry ex-

plained that, when reviewing an appeal, he is looking for “whether
                                                            
2      During oral argument, the Court questioned Plaintiff’s counsel as to
whether she was waiving any claim of discrimination relating to the termina-
tion and he confirmed that the claim relates only to the appeal process.
                                                               10
 
or not the termination was appropriate at the time the decision was

made to terminate and if there’s any new information that

was…not known at the time that was presented that would…war-

rant overturning [the decision to terminate].” Id. at 210–11.

    Mr. Brimberry began his review on September 27, 2016 by at-

tempting to contact Ms. Briggs using two different phone numbers

over several days. Brimberry Chronology, Dkt. 16-2, PageID.343.

He could not reach Plaintiff at either the phone number in the Delta

system or the phone number Ms. Briggs listed in her appeal letter,

and she did not call him back. Mr. Brimberry then sent a letter to
the address Ms. Briggs listed on her appeal letter. Id. On October

10, 2016, Mr. Brimberry spoke to Ms. Briggs on the phone. Dkt. 16-

2, PageID.343–44. In this conversation, Ms. Briggs said that she
waited so long to file the appeal, because “she had been “down” be-

cause of her termination[.]” Id. at 343. Mr. Brimberry noted that

Ms. Briggs also claimed to be unaware of the Conflict Resolution

Process, saying that “no one communicated anything about the pro-

cess to her.” Id. at 344. Mr. Brimberry explained to her that at this

point in time, the Conflict Resolution Process was no longer availa-
ble to her. Id.

    Ms. Briggs told Mr. Brimberry that she understood from the May

19, 2014 Sedgwick letter that she had until February 1, 2015 to re-
turn to Delta. Id. at 344. Ms. Briggs informed Mr. Brimberry that

                                 11
 
her contacts with Mr. Qian and several attempts to call the Delta

In-Flight phone number were “evidence that she was attempting to

contact the company to let them know that she was taking steps to

return to work.” Id. at 344. Ms. Briggs informed Mr. Brimberry that

she moved to Texas in June 2014, and that Mr. Gunn sent the No-

vember 6th letter to her old address in Michigan. Id. Ms. Briggs

claims that “she contacted the Employee Service Center in 2014 to
update her telephone number and new address.” Id. Ms. Briggs ex-

plained that she only received the job abandonment letters because

a neighbor forwarded them to her. Id. at 345.

       During the last half of October 2016, Mr. Brimberry received

emails from Ms. Briggs with a copy of the Sedgwick letter from May,

and a screenshot of the text messages between her and Mr. Qian in

August 2014. Id. at 345. Mr. Brimberry also spoke with a person

named Beverly Hill who stated, according to Brimberry’s report,

that “she checked the HR records repository and Ms. Bates-Briggs
has not sent in an address change. Beverly spoke with the ESC3

and on June 8, 2016, the employee spoke with the ESC and had

them update her address to the TX address. The call previous to

that one was in 2012, where she asked about benefits.” Id. Mr.

Brimberry also spoke with Mr. Gunn, another person with the title
                                                            
3 The parties do not define what “ESC” stands for, but based on the context of
its usage, it appears to be the entity with which Delta employees were expected
to update their contact information as needed.
                                                               12
 
“SHRM Nimpson,”4 and Mr. Qian. Id. Mr. Qian agreed to send Mr.

Brimberry a summary of his text messages and contacts with Ms.

Briggs. Id.

       On October 21, 2016, Brian San Souci, a Manager in the Delta

Equal Opportunity department, sent Ms. Briggs a letter informing

her that her appeal was denied. Dkt. 13-23, PageID.287–88. The

letter includes a timeline of events and an explanation of Delta’s

decision to deny her appeal, namely, “[b]ecause you were on an un-

authorized absence effective August 1, 2014 and did not take steps

to extend the UMLOA or appropriate steps to being the Return to
Work (RTW) process, [… and b]ecause you did not respond to the

Company’s attempts to contact you, your employment was termi-

nated[.]” Id. at 287. The letter also explains that “RTW [Return to
Work] should have been initiated once your leave expired by con-

tacting the phone numbers that Sedgwick outlined in their letters

to you, and the RTW process is also published on Delta’s employee

extranet, to which you had access until you were suspended on No-

vember 6, 2014.” Id. at 287–88. The letter explains all of the infor-

mation received by Mr. Brimberry, and ultimately explains that
Ms. Briggs’ termination was appropriate. Id. at 287–88. Ms. Briggs

subsequently filed the present action.

       III. Standard of Review
                                                            
4   The parties do not include any explanation of the title “SHRM.”
                                                               13
 
         a. Summary Judgment
    “Summary judgment is appropriate if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

any affidavits, show that there is no genuine issue as to any mate-
rial fact such that the movant is entitled to a judgment as a matter

of law.” Villegas v. Metro. Gov't of Nashville, 709 F.3d 563, 568

(6th Cir. 2013); see also Fed. R. Civ. P. 56(a). A fact is material only

if it might affect the outcome of the case under the governing law.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

    On a motion for summary judgment, the Court must view the
evidence, and any reasonable inferences drawn from the evidence,

in the light most favorable to the non-moving party. See Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (ci-

tations omitted); Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir.

2001).

    As the moving party, the Defendant has the initial burden to
show that there is an absence of evidence to support Plaintiff’s case.

Selby v. Caruso, 734 F.3d 554 (6th Cir. 2013); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has met

its burden, the non-moving party “may not rest upon its mere alle-

gations or denials of the adverse party’s pleadings, but rather must

set forth specific facts showing that there is a genuine issue for
trial.” Ellington v. City of E. Cleveland, 689 F.3d 549, 552.

                                  14
 
         b. Michigan Persons With Disabilities Civil Rights Act
    The Michigan Persons With Disabilities Civil Rights Act (“PWD-

CRA”) prohibits an employer from terminating an employee be-

cause of her disability. MICH. COMP. LAWS § 37.1201(d)(1)(b); see
also Salim v. MGM Grand Detroit, L.L.C., 106 F. App'x 454, 458

(6th Cir. 2004). The PWDCRA also imposes a duty on employers to

provide reasonable accommodations for an individual’s disability if

those accommodations will not create an undue hardship for the

employer. Id. at § 37.1201(1)(g) (prohibiting discrimination “when

adaptive devices or aids may be utilized thereby enabling that indi-
vidual to perform the specific requirements of the job”); § 37.1210

(discussing burden of proof for a failure to accommodate claim); see

also Peden v. City of Detroit, 470 Mich. 195 (Mich. 2004) (“[L]ike the
ADA, the PWDCRA generally protects only against discrimination

based on physical or mental disabilities that substantially limit a

major life activity of the disabled individual, but that, with or with-
out accommodation, do not prevent the disabled individual from

performing the duties of a particular job.”) (citing Sanchez v. Lagou-

dakis, 458 Mich. 704 (1998) (superceded by statute as stated in

Michalski v. Reuven Bar Levav, 463 Mich. 723 (Mich. 2001)). The

PWDCRA is substantially similar to the federal Americans with

Disabilities Act, and courts take the same general approach to con-
sidering claims under each law. Peden v. City of Detroit, 470 Mich.

                                  15
 
195 (Mich. 2004); Salim v. MGM Grand Detroit, L.L.C., 106 F. Ap-

p'x 454 (6th Cir. 2004).

         c. “Regarded as” claims
    The PWDCRA protects people with a “determinable physical or

mental characteristic that substantially limits one or more of the

major life activities of that individual and is unrelated to the indi-

vidual’s ability to perform the duties of a particular job or position.”

MICH. COMP. LAWS § 37.1103(d)(i). It also protects people who have

a history of such a characteristic (§ 37.1103(d)(ii)), and people who

are “regarded as having such a characteristic” (§ 37.1103(d)(iii) (em-
phasis added).

    The purpose of the “regarded as” prong is to protect individuals

“rejected from a job because of the ‘myths, fears and stereotypes'
associated with disabilities”. See 29 C.F.R. § 1630.2(l); School Bd.

of Nassau Cty. v. Arline, 480 U.S. 273, 284 (1987) (“By amending

the definition of ‘handicapped individual’ to include not only those
who are actually physically impaired, but also those who are re-

garded as impaired and who, as a result, are substantially limited

in a major life activity, Congress acknowledged that society's accu-
mulated myths and fears about disability and disease are as hand-

icapping as are the physical limitations that flow from actual im-

pairment”); Sutton v. United Air Lines, Inc., 527 U.S. 471, 490

(1999), overturned due to legislative action (U.S. Pub. L. 110-

                                  16
 
325 January 1, 2009)5 (“An employer runs afoul of the ADA when

it makes an employment decision based on a physical or mental im-

pairment, real or imagined, that is regarded as substantially limit-

ing a major life activity.”).

    In Michalski v. Reuven Bar Levav, the Michigan Supreme Court

examined a “regarded as” disabled claim brought under the Handi-

cappers’ Civil Rights Act (the predecessor law to the PWDCRA),

and determined that,

       in order to succeed … the plain language of the statute
       requires an employee prove (1) that the employee
       was regarded as having a determinable physical or
       mental characteristic, (2) that the perceived character-
       istic was regarded as substantially limiting one or more
       of the plaintiff's major life activities, and (3) that the
       perceived characteristic was regarded as being unre-
       lated either to the plaintiff's ability to perform the duties
       of a particular job or position or to the plaintiff's qualifi-
       cations for employment or promotion.



                                                            
5 U.S. Pub. L. 110-325 January 1, 2009 is the “ADA Amendments Act of 2008.” That

Act includes this amendment:
               (3) REGARDED AS HAVING SUCH AN IMPAIRMENT. —For pur-
               poses of paragraph (1)(C):
               (A) An individual meets the requirement of ‘being regarded as having
               such an impairment’ if the individual establishes that he or she has
               been subjected to an action prohibited under this Act because of an ac-
               tual or perceived physical or mental impairment whether or not the im-
               pairment limits or is perceived to limit a major life activity.
               (B) Paragraph (1)(C) shall not apply to impairments that are transitory
               and minor. A transitory impairment is an impairment with an actual
               or expected duration of 6 months or less.
ADA Amendments Act of 2008, PL 110–325, September 25, 2008, 122 Stat 3553.
This change does not impact the instant case.
                                          17
 
Michalski v. Reuven Bar Levav, 463 Mich. 723, 735 (Mich. 2001).

“Courts must evaluate the physical or mental characteristic at issue

either (1) as it actually existed at the time of the plaintiff's employ-

ment, or (2) as it was perceived at the time of the plaintiff's employ-

ment.” Id.

    Therefore, in order to show a prima facie claim of discrimination

in violation of the PWDCRA, Plaintiff must demonstrate:

    (1) She is regarded as having a determinable physical or mental

      characteristic that substantially limits one or more of her ma-

      jor life activities, and is unrelated to her ability to perform the
      duties of a particular job or position;

    (2) She is otherwise qualified to perform the essential functions

      of the position, with or without accommodation; and
    (3) She suffered an adverse employment action because she was

      regarded as disabled.

See Ferrari v. Ford Motor Co., 826 F.3d 885, 891 (6th Cir. 2016)

(ADA case). Once plaintiff makes out her prima facie case, the bur-

den shifts to the defendant to “offer a legitimate explanation for its

action.” Id. (citing Monette v. Elec. Data Sys. Corp., 90 F.3d 1173,
1186 (6th Cir. 1996) (ADA case)). If the defendant does so, then the

burden shifts back to the plaintiff, and she must “introduce evi-

dence showing that the proffered explanation is pretextual.” Mon-
ette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1186 (6th Cir. 1996); see

                                   18
 
also McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) (bur-

den shifting framework).

    IV.   Analysis

    Plaintiff’s Complaint contains one allegation, that Delta Air

Lines discriminated against her on the basis of her disability when

it upheld on appeal her earlier termination. Plaintiff alleges that

she meets the prima facie requirements of her claim because Mr.

Brimberry regarded her as disabled, that she was otherwise quali-

fied to perform the essential functions of the position, with or with-

out accommodation, and that, because Mr. Brimberry regarded her
as disabled, he ruled against her termination appeal. See Michalski

v. Reuven Bar Levav, 463 Mich. 723 (Mich. 2001); cf. Ferrari v. Ford

Motor Co., 826 F.3d 885 (6th Cir. 2016). Plaintiff fails to present
evidence to establish the first and third prong of her prima facie

case requirements.

          a. Prong 1: “Regarded as disabled”
    In support of the contention that Mr. Brimberry regarded her as

disabled, Ms. Briggs alleges without support that (1) Mr. Brimberry

was generally aware that she had been on a form of medical leave,

and (2) because Mr. Brimberry had the letters that Sedgwick sent

to her, he likely also had her medical records that were in Sedg-

wick’s possession.



                                 19
 
    General awareness of an employee’s having taken medical leave

is not the same as knowledge of that employee’s specific medical

condition. Proof that Mr. Brimberry’s knew of Ms. Briggs’ medical

leave does not establish that he regarded her as having a particular

disabilty. Nilles v. Givaudan Flavors Corp., 521 F. App’x 364, 368

(6th Cir. 2013) (“[A]n employee cannot be considered to have been

fired ‘on the basis of disability’ unless the individual decision-maker

who fired the individual had knowledge of that disability”); Tennial

v. United Parcel Serv., Inc., 840 F.3d 292, 306 (6th Cir. 2016) (“A

prima facie case is not made out if the decisionmaker is unaware of
the specifics of an employee’s disabilities or restrictions, even if the

decisionmaker has a general knowledge that a disability exists.”).

Ms. Briggs points to no evidence in the record that Mr. Brimberry
was actually aware of the nature of her specific medical condition,

and Plaintiff’s counsel did not ask Mr. Brimberry during his depo-

sition whether he was.

    During oral argument Plaintiff’s counsel argued that because

Mr. Brimberry had reviewed the letters sent by Sedgwick to Plain-

tiff, he must also have had access to their entire file. This amounts
to guesswork that is not sufficient to create an issue of fact. The

Court may not simply assume that because Mr. Brimberry was in

possession of letters sent from Sedgwick to Ms. Briggs that he must
also have her confidential, protected medical records that would

                                  20
 
have outlined the specifics of her medical condition. Again, Ms.

Briggs can point to no evidence in the record that Mr. Brimberry

knew the name of her condition, let alone possessed her personal

medical records, and her counsel did not ask Mr. Brimberry during

his deposition whether he possessed such documents.

    Because Ms. Briggs cannot establish facts that tend to show,

even in the light most favorable to her, that Mr. Brimberry re-

garded her as disabled—or was even aware of her medical condi-

tion—she fails to meet the first requirement of her prima facie case.

         b. Prong 2: “Otherwise qualified to perform”
    Plaintiff alleges that she meets the second prong of her prima

facie case, because she is otherwise qualified to perform the essen-

tial functions of the position, with or without accommodation. De-
fendant does not contest this issue. Plaintiff meets the second prong

of her prima facie test.

         c. Prong 3: “Adverse employment action because of disabil-
            ity”
    Plaintiff alleges that she established the third prong of the prima

facie requirements because the denial of her appeal was an adverse

employment action taken against her because Mr. Brimberry re-

garded her as disabled. As discussed above, the record does not con-
tain sufficient evidence regarding Mr. Brimberry’s knowledge of

Plaintiff’s medical condition to create a genuine issue of fact as to

                                  21
 
whether he regarded her as disabled. It likewise lacks evidence

raising any issue of fact that Mr. Brimberry made his decision re-

garding her appeal because he regarded her as disabled. Because

Ms. Briggs fails to present any evidence showing the requisite

knowledge of Mr. Brimberry, Plaintiff fails to meet the third prong

that the adverse employment action was taken because of Plaintiff’s

disability.

     V.    Conclusion

     For the foregoing reasons, Defendants’ Motion for Summary

Judgment (Dkt. 12) is GRANTED.


      SO ORDERED.



    Dated: January 31, 2019 s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE



                        Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on January
    31, 2019.
                             s/A. Chubb
                             Case Manager
 




                                   22
 
